NOTE: This order is n0r1p1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
FRANK P. SLATTERY, JR. AND LFC NO. 1 CORP.,
ON BEHALF OF THEMSELVES AND ON BEHALF
OF ALL OTHER SIMILARY SITUATED
SHAREHOLDERS OF MERITOR SAVINGS BANK,
Plaintiffs,
AND
STEVEN ROTH AND INTERSTATE PROPERTIES,
Plair'.,tiffs-Appellants,
V.
UNITED STATES,
Defen,dcmt-Appellee,
V.
JOHN R. MCCARRON,
M0vant-Appellant.
2012-5041, -5068
Appea1s from the United StateS C0u1't of Federa1
C1aims in 93-CV-2S0, Seni0r Judge L0ren A. Smith
ON MOTION

sLATTERY v, Us 2
0 R D E R
The United States moves without opposition to consoli-
date the above-captioned cases and to set a briefing brief-
ing schedule. The United States asks for the docketing
statement for Mr. McCarron’s appeal to be filed no later
than 14 days after the issuance of this order; appellants
briefs filed no later than April 16, 2012; the appellee’s brief
no later than 40 days after April 16, 2012 or after service of
both appellants briefs, whichever comes first;r reply briefs
no later than 14 days after service of the responsive brief;
and a joint appendix no later than 7 days after service of
any reply briefs.
Upon consideration thereof,
lT IS ORDERED THAT2
(1) The motion to consolidate is grai1ted. The
revised official caption is reflected above
(2) The motion to set a briefing schedule is
granted 4
FoR THE CoURT
 1   /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Thomas M. Buchanan, Esq.
Brian A. Mizog'uchi, Esq.
Richard J. Urowsky, Esq. F"-159
U.S COUFIT 0F APPEALS FOR
Jeffrey B. l\/IcCarron, Esq. 11-lE FEDEHALC1RCU|`l°
324 HAR l 9 2012
JAN HORBALV
CLERK